Case 1:17-cv-03814-SJ-RML Document 48 Filed 11/26/19 Page 1 of 2 PagelD #: 196

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
GASPAR CANTU-MARIANO, Case No. 17-cv-03814 (SJ) (RML)

 

Plaintiffs,
VS.

ELITE CAFE INC., B & IT ELITE CAFE LLC,
E. NISANOV, CORP. EVED NISANOV, and
BENJAMIN HAIMOFF,

Defendants.
-- _— Xx

 

STIPULATION AS TO LIABILITY AND DAMAGES UNDER NEW YORK LABOR
LAW § 195(1) AND §195(3)

IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff
GASPAR CANTU-MARIANO and counsel for Defendants’ B & | ELITE CAFE LLC and
BENJAMIN HAIMOFF (collectively, the “Defendants”), that — for the time period of September
13, 2016 through January 27, 2017 - Defendants are liable to Plaintiff for their violations of New
York Labor Law, Article 6, Section 195(1) (hereinatter “NYLL § 195(1)) and New York Labor
Law, Article 6, Section 195(3) (hereinafter “"NYLL § 195(3)”).

IT IS FURTHER STIPULATED AND AGREED that - for the time period of September
13, 2016 through January 27, 2017 - Defendants failed to obtain a signed and dated written
acknowledgment of receipt of wage notices under NYLL $195 (1).

ITIS FURTHER STIPULATED AND AGREED that - for the time period of September
13, 2016 through January 27, 2017 - Defendants failed to ever furnish Plaintiff with any wage

statements under NYLL § 195(3).

 
Case 1:17-cv-03814-SJ-RML Document 48 Filed 11/26/19 Page 2 of 2 PagelD #: 197

IT IS FURTHER STIPULATED AND AGREED that Defendants will not contest their
liability under NYLL § 195(1) and NYLL § 195(3) for the time period of September 13, 2016
through January 27, 2017.

IT 1S FURTHER STIPULATED AND AGREED that Defendants reserve the right to
contest the quantum of damages for the aforesaid violations.

IT IS FURTHER STIPULATED AND AGREED that the above constitutes stipulated
facts that may be utilized by either party at any time during this litigation, including but not limited
to presentation to a jury at any time during trial or on motion.

1T IS FURTHER STIPULATED AND AGREED that an email or faxed copy of this
Stipulation be accepted as original signatures.

Dated: New York, New York

Copeeets november ab , 2017

Lemke LiKe

 

Louis M. Leon, Esq. Michael K. Chong. Esq.

LAW OFFICES OF WILLIAM CAFARO LAW OFFICES MICHAEL CHONG
Attorneys for Plaintiff Attorneys for &fendans B &I Elite Cafe LLC
108 West 39" Street, Suite 602 and Benjamin Haimoff

New York, NY 10018 2 Executive Drive, Suite 720

(212) 583-7400 Fort Lee, NJ 07024

(201) 947-5200

SO ORDERED:

Dated:

 

Sterling Johnson, U.S.D.J.

NR
